 Case: 1:17-cr-00103-RLW Doc. #: 64 Filed: 07/10/20 Page: 1 of 1 PageID #: 199




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )    No. 1:17CR00103 RLW
                                                )
BRANDON KEITH DONNER,                           )
                                                )
               Defendant.                       )

                                 ENTRY OF APPEARANCE

       COMES NOW Michael A. Skrien, Assistant Federal Public Defender for the Eastern

District of Missouri, and enters his appearance as attorney of record for Defendant.

                                             Respectfully submitted,


                                             /s/Michael Skrien
                                             Michael A. Skrien
                                             Assistant Federal Public Defender
                                             325 Broadway, 2nd Floor
                                             Cape Girardeau, Missouri 63701
                                             Telephone: (573) 339-0242
                                             Fax: (573) 339-0305
                                             E-mail: mike_skrien@fd.org

                                             ATTORNEY FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon Tiffany
Becker, Assistant United States Attorney.

                                             /s/Michael Skrien
                                             Michael A. Skrien
